Citation Nr: 1755185	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-11 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for type 2 diabetes mellitus as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO) that denied the claim.

In January 2017, the Veteran testified at a Board hearing before the undersigned at the RO.  A transcript of the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1. The weight of the competent and probative evidence is against a finding that type 2 diabetes had onset during active service.

2. The weight of the competent and probative evidence is against a finding that the Veteran was exposed to an herbicide agent while performing temporary duty at Eglin AFB, Florida.


CONCLUSION OF LAW

The requirements for entitlement to service connection for type 2 diabetes mellitus are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a), (e) (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Prior to issuance of the April 2012 rating decision, via a June 2011 letter, 
VA provided the Veteran with notice. Additionally, VA has a duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), military personnel records (MPR), non-VA, and VA treatment records, are in the claims file. The RO did not afford the Veteran an examination as part of the adjudication of the claim. The Board finds that one is not necessary to decide this appeal, however, as the medical evidence of record is sufficient to decide the claim, and any potential nexus with active service is speculative at best as the Board finds no in-service injury or event. See 38 U.S.C. § 5103A(d);38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). Neither the Veteran nor his representative has asserted that there are additional records to obtain. As such, the Board will proceed to the merits of the appeal.

Governing Law and Regulations

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Diabetes mellitus is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). Diabetes mellitus is also among the diseases VA deems associated with herbicide agent exposure. 38 C.F.R. § 3.309(e). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 
708 F.3d 1331, 1336-38 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

The Veteran testified that he was diagnosed with diabetes mellitus 20 to 25 earlier. (01/26/2007 Hearing Testimony, p. 9) Records of his private physician, however, note that he was diagnosed in April 2007. (04/29/2011 Medical Treatment-Non-Government Facility) In either case, the Board finds competent evidence of a current diagnosis of the claimed disease and the first requirement for service connection is met. 38 C.F.R. § 3.303. So the remaining issue for resolution is whether the disease is causally connected with an injury or event in active service.

STRs dated in November 1967 note the Veteran's complaint of dysuria. He denied nocturia. No assessment is noted. He was referred for follow-up, but there is no indication that it was done. (09/03/2014 STR-Medical, p. 27) At his physical examination for separation, the Veteran indicated on his June 1968 Report of Medical History that he had a negative history of frequent or painful urination. The Report of Medical Examination for Separation reflects that his endocrine system was assessed as normal, and his sugar and albumin were negative upon laboratory testing. (06/28/2011 STR-Medical, p. 3, 20) 

The basis of the Veteran's claim is herbicide agent exposure. MPRs reflect that he did not serve in the Republic of Vietnam or near the Korean demilitarized zone during his active service. See DD Form 214 (reflecting no foreign service); see also 03/14/2012 Military Personnel Record, p. 7 (listing the Veteran's assignments). Hence, he is not presumed to have been exposed to an herbicide agent during his active service. See 38 C.F.R. § 3.307(a)(6). Instead, the Veteran seeks entitlement to service connection via direct proof of exposure. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In his hearing testimony and written submissions, the Veteran has asserted that he was exposed while performing temporary duty at Eglin AFB, FL and Camp Shelby, MS. The primary thrust of his claim, however, is his claimed temporary duty at the survival training reservation located at Eglin AFB, FL. He testified that his assigned duty was transporting trainees to and from the training area. He testified further that he once swam in one of the creeks and was told by security personnel to get out of the water, not because of contamination but the presence of poisonous snakes. He testified further that his unit supported the training of Green Berets at Camp Shelby, MS, and that he was exposed there.

The Defense Personnel Records Information System (DPRIS) research revealed that the Veteran's unit was based at Ft. Benning, GA. The report noted that there was no evidence that the Veteran's unit was ever attached to a Green Beret element at Camp Shelby, MS, or a Ranger element at Eglin AFB, FL. The research did confirm that during the period March 1962 to January 1971, aerial spray testing was conducted by the U.S. Air Force's Air Development Test Center at Eglin Air Force Base, FL. During the years of its operation, an area of less than one square mile of the Test Area received 15,455 gallons of Herbicide Purple (281 drums), 18,975 gallons of Herbicide Orange (345 drums), and 4,400 gallons of Herbicide Blue 
(80 drums). The Veteran's period of service occurred during that timeframe. However, DPRIS stated that they were "unable to verify if [the Veteran] was exposed during this time." (12/07/2012 Web/HTML Documents; DPRIS Response)  The question of whether he performed temporary duty at Eglin AFB remains, however. The DPRIS response notes that research was unable to confirm the presence of the Veteran's unit or any members' presence at Eglin AFB during the time of the Veteran's service.

Copies of special orders in the Veteran's MPRs do not include any orders that directed temporary duty at Eglin AFB, FL. None of the entries in the STRs reflect that the Veteran was treated at Camp Shelby, MS or Eglin AFB, FL. The Veteran is fully competent to testify to where he performed duty during his active service. See 38 C.F.R. § 3.159(a)(2). Hence, the absence of official records of military duty does not resolve the issue. 

Even assuming arguendo, that the Veteran in fact performed temporary duty at Eglin AFB at the training area he claims, he still is not entitled to a presumption of exposure. See 38 C.F.R. §§ 3.307, 3.309(a). There must be evidence that he in fact was exposed to an herbicide agent while present.

The Veteran's testimony at the hearing was vague at best, notwithstanding the efforts of his representative and the undersigned to develop potential evidence of exposure. He was unable to describe any incident or evidence that may have led him to reasonably conclude that he had been exposed to an herbicide agent. Even with the Veteran's best effort, the most that he could provide was, "whatever they [the troops he reportedly transported] were exposed to we were exposed just as much" and "wherever the wind blows it carries whatever that's in the air. So if they were using anything we [were] inhaling it." (2017 Hearing Testimony, p. 6, 8) 

In light of the evidence of the documented limited testing of herbicide agents at Eglin over an eight-year period, the Veteran speculatively staked his hopes on it. However, the DPRIS response notes that the testing was conducted in an area less than 2 square miles in size at Eglin AFB; the report does not provide the precise location at Eglin AFB, a huge installation; the Veteran could testify only that he was physically present somewhere on the training reservation; and he neither saw nor was told anything that would have led him to believe that a contaminant was in the area. In this regard, when question if the Veteran saw browning vegetation, the Veteran testified that he "didn't see" any vegetation. Further, his testimony did not suggest that he stayed overnight in the areas to which he transported the trainees. 
As such, due to the vagueness and lack of detail, the Board place little weight on the Veteran's testimony regarding exposure.  In light of the foregoing, the Board finds that the weight of the competent and credible lay evidence falls significantly short of equipoise. Thus, while the Veteran is currently diagnosed with type 2 diabetes mellitus, the evidence of record weighs against a causal connection with active service.

In sum, the Board finds that the preponderance of the evidence is against the claim on both a presumptive and direct basis. 38 C.F.R. § 3.303, 3.307(a), 3.309(a), (e). 

In reaching this decision the Board considered the doctrine of reasonable doubt.  
As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Service connection for type 2 diabetes mellitus, to include as due to herbicide agent exposure, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


